Case 8:21-cv-00488-SDM-CPT Document 1 Filed 03/01/21 Page 1 of 12 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


BRITTANY VON EHR,                              CASE NO.:

      Plaintiff,

v.

FAMILY FRIENDS HOMEMAKER
COMPANION SERVICES INC.
a Florida Profit Corporation, RHODA
CRANDALL, individually, and KIMBERLY
KNAPP, individually

      Defendants.
________________________________/

                 COMPLAINT & DEMAND FOR JURY TRIAL

       Plaintiff, BRITTANY VON EHR (“Plaintiff” or “VON EHR”), by and

 through undersigned counsel, files this Complaint against Defendants, FAMILY

 FRIENDS HOMEMAKER COMPANION SERVICES, a Florida Profit

 Corporation (hereinafter “FFHC”), RHODA CRANDALL, individually

 (hereinafter   “CRANDALL”),        and   KIMBERLY        KNAPP,     individually

 (hereinafter, “KNAPP”), and states as follows:

                                NATURE OF THE SUIT

        1.      This action is brought under the Fair Labor Standards Act 29 U.S.C.

 § 201 et seq. (“FLSA”) to recover from Defendants overtime compensation,

 liquidated damages, reasonable attorneys’ fees and costs, and any other damages

                                          1
Case 8:21-cv-00488-SDM-CPT Document 1 Filed 03/01/21 Page 2 of 12 PageID 2




 permitted by law.

                      PARTIES AND FLSA COVERAGE

       2.     Plaintiff was an employee who performed Certified Nursing

 Assistant (“CNA”) services on behalf of Defendants in Hillsborough County,

 Florida.

       3.     At all times material hereto, corporate Defendant, FFHC was

 conducting business in Spring Hill, Florida in Hillsborough County, Florida,

 with its principal place of business in Spring Hill, Florida.

       4.     Within the relevant time period, FFHC has been a corporation

 organized under the laws of the State of Florida.

       5.     At all times relevant hereto, FFHC has maintained offices and

 conducted business throughout Florida and within this judicial district and is

 therefore within the jurisdiction of this Court.

       6.     At all times relevant hereto, FFHC was/is an “enterprise” as

 defined by Section 3(r)(1) of the FLSA, 29 U.S.C. §203(r)(1), and is an

 enterprise engaged in commerce, within the meaning of 3(s)(1)(A).

       7.     At all-time relevant hereto, FFHC has two (2) or more employees

 who have handled goods that moved in interstate commerce.

       8.     At all times relevant hereto, FFHC was Plaintiff’s “employer” as

 that term is defined by the FLSA, 29 U.S.C. §203(d).


                                           2
Case 8:21-cv-00488-SDM-CPT Document 1 Filed 03/01/21 Page 3 of 12 PageID 3




       9.     CRANDALL is a citizen and resident of Florida and has exerted

 a substantial amount of control over significant aspects of Defendants’ day to

 day operations during all relevant time periods.

       10.    Additionally, CRANDALL oversees daily operations of the

 business, set policy and procedures of the business, is responsible for all

 financial aspects of the business, and provides paperwork to all incoming

 employees.

       11.    In managing the day-to-day operations of Defendants,

 CRANDALL made decisions concerning work, staffing, pay policies and

 compensation.

       12.    Defendant, CRANDALL was engaged in business in the State of

 Florida.

       13.    KNAPP is a citizen and resident of Florida and has exerted a

 substantial amount of control over significant aspects of Defendants’ day to day

 operations during all relevant time periods.

       14.    Additionally, KNAPP oversees daily operations of the business,

 set policy and procedures of the business, is responsible for all financial aspects

 of the business, and provides paperwork to all incoming employees.

       15.    In managing the day-to-day operations of Defendants, KNAPP

 made decisions concerning work, staffing, pay policies and compensation.



                                           3
Case 8:21-cv-00488-SDM-CPT Document 1 Filed 03/01/21 Page 4 of 12 PageID 4




        16.    Defendant, KNAPP was engaged in business in the State of

 Florida.

        17.    On information and belief, FFHC, CRANDALL and KNAPP

 acted in all respects material to this action as the agent of the other, carried out

 a joint scheme, business plan or policy in material respects hereto, and the acts

 of FFGC, CRANDALL and KNAPP are legally attributable to each other.

        18.    On information and belief, FFHC, CRANDALL and KNAPP

 acted in all respects material to this action as the agent of the other, carried out

 a joint scheme, business plan or policy in material respects hereto, and the acts

 of FFHC, CRANDALL and KNAPP are legally attributable to each other.

        19.    The Defendants acted in all respects material to this action as the

 agent of the other, carried out a joint scheme, business plan or policy in

 material respects hereto, and the acts of each Defendant are all legally

 attributable to each other Defendant.

        20.    The unlawful acts alleged in this Complaint were committed by

 Defendants and/or Defendants’ officers, agents, employees, or representatives,

 while actively engaged in the management of Defendants’ business or affairs

 and with the authorization of the Defendants.

        21.    At all times material hereto, Defendants, were the employers of

 Plaintiff and the purported class members she seeks to represent.

        22.    At all times material hereto, Defendants were and continue to be
                                           4
Case 8:21-cv-00488-SDM-CPT Document 1 Filed 03/01/21 Page 5 of 12 PageID 5




 “employer[s]” within the meaning of the FLSA.

       23.    At all times material hereto, Defendants knowingly and willfully

 failed to pay Plaintiff, and all similarly situated class members her/their

 lawfully earned overtime wages in conformance with the FLSA.

       24.    Defendants committed a willful and unlawful violation of the

 FLSA and, therefore, are liable for monetary damages.

       25.    At all times material hereto, corporate Defendants were, and

 continue to be, an “enterprise engaged in commerce” within the meaning of the

 FLSA.

       26.    At all times material hereto, the work performed by Plaintiff, and

 the purported class members, was directly essential to the business performed

 by Defendants.

       27.    Plaintiff fulfilled all conditions precedent to the institution of this

 action and/or such conditions have been waived.

                        JURISDICTION, AND VENUE


       28.    Jurisdiction is proper in this Court, as the claims are brought

 pursuant to the Fair Labor Standards Act, as amended (29 U.S.C. § 201, et seq.,

 hereinafter “FLSA.”

       29.    Venue is proper in this Court, as the actions giving rise to this

 lawsuit occurred in Hillsborough County, Florida.

                                           5
Case 8:21-cv-00488-SDM-CPT Document 1 Filed 03/01/21 Page 6 of 12 PageID 6




                           FACTUAL ALLEGATIONS

       30.     Plaintiff began working for Defendants under the title of CNA in

 June 2016.

       31.     Plaintiff’s activities were at all times controlled and closely

 supervised by Defendants.

       32.     Plaintiff had no authority to hire or fire employees of Defendants.

       33.     Plaintiff had no authority to discipline employees of Defendants.

       34.     Plaintiff had no authority to determine the schedules to be worked

 by any employees of Defendants, or to change the schedules.

       35.     Plaintiff had no authority to set rates of pay for other employees or

 agents of Defendants

       36.     Plaintiff had no input into performance reviews of other

 employees or agents of Defendants

       37.     All of Plaintiff’s major decisions had to be cleared in advance by

 Defendants.

       38.     Plaintiff was closely monitored by Defendants at all times.

       39.     Plaintiff followed procedures established by Defendants and did

 exactly as she was instructed to do.

       40.     Throughout Plaintiff’s employment, Defendants regularly required

 Plaintiff to work in excess of forty (40) hours per week.

       41.    Consequently, Defendants unlawfully classified Plaintiff, and other


                                            6
Case 8:21-cv-00488-SDM-CPT Document 1 Filed 03/01/21 Page 7 of 12 PageID 7




 CNAs and home care workers as “independent contractors.”

       42.   Defendants paid Plaintiff at a ranged hourly rate of $9.00-$14.00 per

 hour for each hour worked, depending on the type of patient.

       43.   Defendants paid Plaintiff in a structured basis.

       44.   Plaintiff’s activities were thoroughly controlled by Defendants.

       45.   Plaintiff performed integral work of Defendants’ for indefinite time

 periods.

       46.   Defendants instructed Plaintiff on where and when to work.

       47.   Plaintiff did not have the ability to negotiate her wages, working

 conditions, or control the amount/timing of any work.

       48.   Plaintiff could not invoice their own schedule, as Defendants set the

 timing and method of allowed invoicing.

       49.   Plaintiff did not advertise in the market as an independent business

 and was economically dependent on Defendants.

       50.   FFHC is not simply a referral source, but an employer.

       51.   Defendants meet with potential clients to open a case.

       52.   Caregivers such as Plaintiff are not allowed to contact the clients for

 more information and/or to determine if they want to pursue the case presented.

       53.   Plaintiff was placed on Defendants’ roster after going through the

 interview process and Defendants decide who Plaintiff can care for.

       54.   Defendants’ clients do not set rates of pay and could not negotiate


                                          7
Case 8:21-cv-00488-SDM-CPT Document 1 Filed 03/01/21 Page 8 of 12 PageID 8




 with Plaintiff about which services will be provided.

       55.     As such, Plaintiff was misclassified as an independent contractor,

 and should have been classified as a non-exempt hourly employee.

       56.      Since February 19, 2018, Defendants regularly required Plaintiff to

 work in excess of forty (40) hours per week.

       57.      Defendants failed to pay Plaintiff full and proper overtime

 compensation for all hours worked over forty (40) per week during the above-

 noted time period.

       58.      If Plaintiff worked less than forty (40) hours per week, she would

 be paid only for the hours she worked.

       59.      Throughout her employment, Defendants ordered Plaintiff to

 complete tasks and meet goals that would force her to work more than forty (40)

 hours a week.

       60.      Plaintiff should also have been compensated at the rate of one and

 one-half times Plaintiff’s regular rate for all hours that Plaintiff worked in excess

 of forty (40) hours per week, as required by the FLSA, throughout her

 employment.

       61.      Defendants violated Title 29 U.S.C. §207 in that:

             (a) Plaintiff worked in excess of forty (40) hours in one or more

                workweeks for her period of employment with Defendants;

             (b) No payments or provisions for payment have been made by



                                           8
Case 8:21-cv-00488-SDM-CPT Document 1 Filed 03/01/21 Page 9 of 12 PageID 9




                Defendants to properly compensate Plaintiff at the statutory rate of

                one and one-half times Plaintiff’s regular rate for all hours worked

                in excess of forty (40) hours per work week, as provided

                by the FLSA; and

             (c) Defendants failed to maintain proper time records as mandated by
                the FLSA.

       62.      Prior to violating the FLSA, Defendants did not consult with an

 attorney to evaluate whether Plaintiff’s actual job duties and pay structure

 rendered her exempt from recovering payment for all overtime worked under the

 FLSA.

       63.      Prior to violating the FLSA, Defendants did not consult with the

 DOL to evaluate whether Plaintiff’s actual job duties and pay structure rendered

 her exempt from recovering payment for all overtime worked under the FLSA.

       64.      Prior to violating the FLSA, Defendants did not consult with an

 accountant to evaluate whether Plaintiff’s actual job duties and pay structure

 rendered her exempt from recovering payment for all overtime worked under the

 FLSA.

       65.      Based on the allegations in Paragraphs 62-65 above, Plaintiff is

 entitled to liquidated damages, as Defendants have no objective or subjective

 good faith belief that its pay practices were in compliance with the FLSA.

       66.      Plaintiff has retained the law firm of RICHARD CELLER

 LEGAL, P.A. to represent her in the litigation and has agreed to pay the firm a

                                           9
Case 8:21-cv-00488-SDM-CPT Document 1 Filed 03/01/21 Page 10 of 12 PageID 10




  reasonable fee for its services.

                               COUNT I
                  VIOLATION OF 29 U.S.C. §207 OVERTIME
                           COMPENSATION

         67.    Plaintiff reincorporates and re-alleges paragraphs 1-66 above, as

  though set forth fully herein, and further alleges as follows:

         68.    Plaintiff is entitled to be paid time and one-half her regular rate of

  pay for each hour worked in excess of forty (40) per work week.

         69.    During Plaintiff’s employment with Defendants, Plaintiff regularly

  worked overtime hours, but was not paid full and proper time-and-one-half

  compensation for all hours worked.

         70.    Plaintiff was not an exempt employee as defined by the FLSA, and

  was instead an hourly-paid, non-exempt employee as defined by the FLSA.

         71.    Plaintiff was likewise not an independent contractor, and was

  instead an hourly-paid, non-exempt employee as defined by the FLSA.

         72.    As a result of Defendants’ intentional, willful, and unlawful acts in

  refusing to pay Plaintiff time and one half her regular rate of pay for each hour

  worked in excess of forty (40) per work week in one or more work weeks,

  Plaintiff has suffered damages in addition to incurring reasonable attorneys’ fees

  and costs.

         73.    As a result of Defendants’ willful violation of the FLSA, Plaintiff is

  entitled to liquidated damages.


                                            10
Case 8:21-cv-00488-SDM-CPT Document 1 Filed 03/01/21 Page 11 of 12 PageID 11




        WHEREFORE, Plaintiff respectfully requests that judgment be

  entered in her favor against Defendants, and that this Court:

                  a. Declare, pursuant to the FLSA that the acts and practices

                     complained of herein are in violation of the maximum hour

                     provisions of the FLSA;

                  b. Award Plaintiff overtime compensation in the amount due to

                     her for time worked in excess of forty (40) hours per work week;

                  c. Award Plaintiff liquidated damages in an amount equal to the

                     overtime award;

                  d. Award Plaintiff reasonable attorney’s fees and costs and

                     expenses of the litigation pursuant to 29 U.S.C. §216(b);

                  e. Award Plaintiff pre-judgment interest; and order any other and

                     further relief that the Court deems just and proper.



                                       JURY DEMAND
        Plaintiff demands trial by jury on all issues so triable as a matter of

 right by jury.

        DATED this 1st day of March, 2021.

                                       Respectfully Submitted,

                                       By: /s/Noah Storch
                                       Noah E. Storch, Esq.
                                       Florida Bar No. 0085476


                                             11
Case 8:21-cv-00488-SDM-CPT Document 1 Filed 03/01/21 Page 12 of 12 PageID 12




                               RICHARD CELLER LEGAL, P.A.
                               10368 W. SR 84, Suite 103
                               Davie, Florida 33324
                               Telephone: (866) 344-9243
                               Facsimile: (954) 337-2771
                               E-mail: noah@floridaovertimelawyer.com

                               Trial Counsel for Plaintiff




                                      12
